DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
--It is noted that the amendment filed on 07/26/2022, which claiming the particulars of the sub-valve in Lines 8-10 and Lines 13-14 of claim 1, obviated the provisional ODP rejection. The provisional double patenting rejection of 05/05/2022 has been withdrawn.-- 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with NORMAN P. SOLOWAY on 08/22/2022.

The application has been amended as follows: 

Claims 6, 12, and 17 are cancelled.
Claims 2, 3, 5, 8, 9, 11, 14, 16, 19, and 20 are unchanged.
Claims 1, 4, 7, 10, 13, 15, and 18 are amended as follows:



Claim 1 is amended to state:
--Claim 1 (currently amended):  A capacity control valve comprising: 
 	a valve housing provided with a discharge port allowing a discharge fluid of a discharge pressure to pass therethrough, a suction port allowing a suction fluid of a suction pressure to pass therethrough, and a control port allowing a control fluid of a control pressure to pass therethrough, a drive rod driven by a solenoid, and a primary valve including a primary valve seat and a primary valve body;
 	the primary valve body 
 	a CS valve includes a sub-valve body connected to and driven by the drive rod, where the sub-valve body 
	an urging member configured to urge the primary valve body and the drive rod in opposite directions,
	wherein the sub-valve body is disposed between the primary valve body and the drive rod such that the primary valve body is driven by the drive rod via the sub-valve body, and 
	wherein the primary valve body and the drive rod are disposed so as to be relatively movable in an axial direction, and the sub-valve body is provided with a spring receiving portion with which one end of the urging member is brought into contact.--


Claim 4 is amended to state:
-- Claim 4 (currently amended):  The capacity control valve according to claim 1,
wherein each of the primary valve body and the sub-valve body [[is]] are provided with a contact portion which contacts in the axial direction.--

Claim 7 is amended to state:
-- Claim 7 (currently amended):   The capacity control valve according to claim 1, further comprising:
a pressure drive valve which is opened and closed by the suction pressure,
wherein the the sub-valve body and a valve member of the pressure drive valve are each provided with a hollow communication path capable of causing the control port to communicate with the suction port by opening and closing the pressure drive valve.--

Claim 10 is amended to state:
-- Claim 10 (currently amended):  The capacity control valve according to claim 2,
wherein each of the primary valve body and the sub-valve body [[is]] are provided with a contact portion which contacts in the axial direction.--

Claim 13 is amended to state:
-- Claim 13 (currently amended):   The capacity control valve according to claim 2, further comprising:
a pressure drive valve which is opened and closed by the suction pressure,
wherein the the sub-valve body and a valve member of the pressure drive valve are each provided with a hollow communication path capable of causing the control port to communicate with the suction port by opening and closing the pressure drive valve.--

Claim 15 is amended to state:
-- Claim 15 (currently amended):  The capacity control valve according to claim 3,
wherein each of the primary valve body and the sub-valve body [[is]] are provided with a contact portion which contacts in the axial direction.--

Claim 18 is amended to state:
-- Claim 18 (currently amended):   The capacity control valve according to claim 3, further comprising:
a pressure drive valve which is opened and closed by the suction pressure,
wherein the the sub-valve body and a valve member of the pressure drive valve are each provided with a hollow communication path capable of causing the control port to communicate with the suction port by opening and closing the pressure drive valve.--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Saeki USPN 9732874 as disclosed in Figures 1-6.
Saeki USPN 9732874 discloses: 
a CS valve (the CS valve is defined by the sum of its parts) includes a sub-valve body 36 connected to (the word connected is defined (i.e. as defined by Lexico) as “brought together or into contact so that a real or notational link is established.”; in the prior art of Saeki element 80 which is part of element 38 (in drive rod 38,82) is brought into contact with (i.e. connected with) a bottom surface of element 36) and driven by the drive rod (i.e. element 36 is driven by movement of element 80 of rod 38, Column 9 Line 8-62), where the sub-valve body opens and closes a communication between the control port and the suction port; and
an urging member 42 configured to urge the primary valve body 30 and the drive rod (i.e. element 82 of the drive rod) in opposite directions (a top end of element 42 pushes element 30 upward and a bottom end of element 42 pushes element 82 downward),
wherein the sub-valve body 36 is disposed between the primary valve body (i.e. top surface of element 30) and the drive rod (element 36 is located axially between the top surface of the primary valve body 30 and the portion of element 38 generally indicated by element 90 in Figure 2) such that the primary valve body is driven by the drive rod via the sub-valve body (in the position illustrated in Figure 6B, actuating surface 78 of the drive rod engages 76 which is a bottom of element 30; when the drive rod (38,82) moves from the Figure 6B position to the Figure 6C position, the downward movement causes the sub-valve body 36 to press against the top surface of the primary valve body 30, thereby driving the primary valve body in the downward direction), and 
wherein the primary valve body 30 and the drive rod (38,82) are disposed so as to be relatively movable in an axial direction (as seen in Figure 2 and Figure 3, element 38 of the rod move relative to primary valve body 30). 
However, Saeki USPN 9732874 fails to anticipate, the claimed invention as a whole, and the differences between the prior art and the claimed invention are not obvious especially since Saeki USPN 9732874 does not disclose the limitations: “wherein … the sub-valve body is provided with a spring receiving portion with which one end of the urging member is brought into contact.” in combination with all of the other limitations as set forth in the independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746